DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11 in the reply filed on 03/18/2022 is acknowledged.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2022.
Status of Claims
Claims 1-11 are currently under examination. Claims 12-23 are withdrawn from further consideration following Applicant’s election as set forth above. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 02/05/2015 and 02/12/2015 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/755,810, filed 11/05/2018, and 62/670,512, filed 05/11/2018, are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the refined data set" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Bestelmeyer et al. (2014 J. Neurosci. 34:8098-8105; Pub.Date 2014) with the evidential references Wellcome Trust Center for Neuroimaging (Department of Cognitive Neurology, University College London 2018 SPW8 software from http://www.fil.ion.ucl.ac.uk/spm/  with internet addresses http://web.archive.org/web/20180507050122/ and http://www.fhttp://web.archive.org/web/20180319113110/http://www.fil.ion.ucl.ac.uk/spm/software/spm8/ ), Serwadda et al. (2015 IEEE 7th Internat. Conf. Biometrics Theory Applications and Systems pages 1-7; Pub.Date 2015) and Han (2012 Data Mining Concepts and Techniques 3rd Edition, Morgan Kaufmann Publication, 740 pages).
Regarding claim 1, Bestelmeyer teaches a system for analyzing a substrate-dependent activity in a tissue (Title, abstract “using functional magnetic resonance imaging” on different parts of the brain, and p.8101 col.1 5th ¶ in fMRI results measuring “BOLD signal” with BOLD known to measure the activity of the brain) , comprising: a scanner, wherein the scanner detects a plurality of signals related to the substrate-dependent activity in the tissue (p.8009 col.2 3rd ¶ Image acquisition “3.0 tesla Siemens Tim Trio scanner using a 12-channel head coil. Whole-brain T1-weighted anatomical scans were performed” and “The three runs of the experimental scan (TR=2 s, TE = 30 ms) consisted of 446 volumes each, while the voice localizer (TR = 2 s; TE = 30 ms) scan consisted of one run of 310 volumes and allows reliable identification of the temporal voice areas by contrasting vocal with nonvocal sounds” col.2 4th ¶ with “application of the orientation change to all functional images acquired in the same session” considering the functional images being for measuring BOLD signals with p.8011 col.1 5th ¶ in fMRI results measuring “BOLD signal”).
Bestelmeyer does not specifically teach a computer processor informationally coupled to the scanner as in claim 1 but teaches the use of a software SPM8 specifically directed to the analysis of fMRI images (p.8009 col.2 4th ¶ “All MRI data were analyzed using SPM8 (Wellcome Trust Center for Neuroimaging, Department of Cognitive Neurology, University College London, http://www.fil.ion.ucl.ac.uk/spm/ with ))” wherein the link is directed to describe the software SPM8 as specially designed for the analysis of brain imaging data sequences as series of images or time-series of images from scanners including fMRI) therefore implicitly teaching the use of an imaging processor performing the analysis of the fMRI data with the processor configured to receive the fMRI images for analysis therefore teaching on a computer processor informationally coupled to the scanner to receive scan image data a taught by Bestelmeyer. 
Additionally, Bestelmeyer teaches wherein the computer processor: organizes the plurality of signals into a data set (p.8009 col.2 4th ¶ “Preprocessing of the data consisted of anterior commissure-posterior commissure alignment of the anatomical images (and application of the orientation change to all functional images acquired in the same session)” with the segmentation and realignment of the fMRI images with the anatomical images are considered as organizing the raw functional MRI data into organized images); Bestelmeyer teaches the use of a min-max normalization for each set of data (p.8009 col.2 last ¶ “We linearly rescaled the parametric variables so that all measurements were on a comparable scale lying between 0 and 1 using the ‘‘Min-Max” normalization. This transformation preserves the relationships among the original data values) wherein the use of the min-max normalization implicitly teaches the determination of a maximum value and minimum value prior to the use of these maximum and minimum values for normalizing the data as evidenced by Serwadda teaching within the same field of endeavor of analyzing BOLD imaging data for assessing brain activity (Title, abstract, p.2 col.2 2nd ¶ 3. Non-Invasive Brain Measurement “All of these factors contribute to the blood oxygen level dependent (BOLD) signal, which can be detected (in various forms) by a number of brain measurement techniques such as fMRI, fNIRS, and PET”) the use of the min-max normalization on the oxyhemoglobin data with the identification of a maximum value and of a minimum value (p.4 col.1 1st ¶ “We first carried out a min-max normalization to scale all channels to the range 0-1” and “(7) maximum value and (8) minimum value”) and by Han teaching in a seminal textbook (preface) that the min-max normalization is a conventional linear standardization of data between sets of data for data preprocessing (Chapter 3, p.114 2nd -4th ¶ “There are many methods for data normalization. We study min-max normalization, z-score normalization, and normalization by decimal scaling. For our discussion, let A be a numeric attribute with n observed values, v1, v2, : : : , vn.
Min-max normalization performs a linear transformation on the original data. Suppose that minA and maxA are the minimum and maximum values of an attribute, A. Min-max normalization maps a value, vi , of A to vi’ in the range [new_minA, new_ maxA] by computing
                        
                            
                                
                                    v
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    -
                                     
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            A
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                            a
                                            x
                                        
                                        
                                            A
                                        
                                    
                                    -
                                     
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            A
                                        
                                    
                                
                            
                            
                                
                                    n
                                    e
                                    
                                        
                                            w
                                        
                                        
                                            
                                                
                                                    m
                                                    a
                                                    x
                                                
                                                
                                                    A
                                                
                                            
                                        
                                    
                                    -
                                    n
                                    e
                                    
                                        
                                            w
                                        
                                        
                                            
                                                
                                                    m
                                                    i
                                                    n
                                                
                                                
                                                    A
                                                
                                            
                                        
                                    
                                
                            
                            +
                            n
                            e
                            w
                            _
                            
                                
                                    m
                                    i
                                    n
                                
                                
                                    A
                                
                            
                        
                    			(3.8)
Min-max normalization preserves the relationships among the original data values. It will encounter an “out-of-bounds” error if a future input case for normalization falls outside of the original data range for A.
Example 3.4 Min-max normalization. Suppose that the minimum and maximum values for the attribute income are $12,000 and $98,000, respectively. We would like to map income to the range [0.0, 1.0]. By min-max normalization, a value of $73,600 for income is transformed to [(73,600-12,000)/(98,000-12,000)] (1.0 -0.0)  + 0 = 0.716  ). Therefore, the use of min-max normalization by Bestelmeyer implicitly teaches the steps of identifies a maximum value and a minimum value within the data set; and uses the maximum value and the minimum value to normalize at least some of the values in the data set as claimed.

Regarding the dependent claims 2-5, 7-8, 10 and 12 , all the elements of these claims are instantly disclosed or fully envisioned by the combination of Bestelmeyer, Welcome Trust Serwadda and Han.

Regarding claims 2 and 8, Bestelmeyer teaches that initially the data are corrected for motion (p.8009 col.2 last ¶ “Functional scans were corrected for head motion (trilinear interpolation)”) therefore teaching applies a first refining application to the data set to produce a refined data set, wherein the data set comprises the refined data set as in claim 2 with the first refining application is one of a motion correction application or a cleaning application as in claim 8.
Regarding claim 3, Bestelmeyer teaches the tissue is a brain tissue (abstract “using functional magnetic resonance imaging” on different parts of the brain, and p.8101 col.1 5th ¶ in fMRI results measuring “BOLD signal” with BOLD known to measure the activity of the brain).
Regarding claim 4, Bestelmeyer teaches the substrate-dependent activity is blood-oxygen- level dependent (BOLD) (p.8101 col.1 5th ¶ in fMRI results measuring “BOLD signal” with BOLD known to measure the activity of the brain).
Regarding claim 5, Bestelmeyer teaches the scanner is a functional magnetic resonance imager (fMRI) (abstract “using functional magnetic resonance imaging” on different parts of the brain, and p.8101 col.1 5th ¶ in fMRI results measuring “BOLD signal” with BOLD known to measure the activity of the brain).
Regarding claim 7, Bestelmeyer teaches the plurality of signals comprise at least two different types of signal (p.8009 col.2 3rd ¶ “Whole-brain T1-weighted anatomical scans were performed using fast gradient echo known as T1 magnetization-prepared rapid acquisition gradient echo, ...,. T2*-weighted functional scans were acquired using an interleaved ascending sequence...” teaching the acquisition of anatomical and functional signals to combine the signals for targeting specific ROI for analysis).
Regarding claim 10, Bestelmeyer teaches the data set comprises a plurality of voxels (p.8101 col.1 4th ¶ fMRI Results “All results are illustrated at a threshold of p_0.0001 (uncorrrected) and an extent threshold of 30 voxels”).
Regarding claim 12, Bestelmeyer teaches the maximum value and the minimum value define a plausible range of values, and wherein the computer processor uses the plausible range of values to normalize the refined data set (as discussed for claim 1, Bestelmeyer, Serwadda and Han teaches identifies a maximum value and a minimum value within the data set; and uses the maximum value and the minimum value to normalize at least some of the values in the data set with using a Min-Max normalization as a well-known and conventional method of data preprocessing with Bestelmeyer adding p.8009 col.2 last ¶ “We linearly rescaled the parametric variables so that all measurements were on a comparable scale lying between 0 and 1 using the ‘‘Min-Max” normalization. This transformation preserves the relationships among the original data values” with the maximum and minimum values are bracketing the original data values and therefore defining the range of the original values. Therefore the range defined by these two extreme values defines a plausible range of values and are used for the min-max normalization of the data set).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bestelmeyer et al. (2014 J. Neurosci. 34:8098-8105; Pub.Date 2014) with the evidential references Wellcome Trust Center for Neuroimaging (Department of Cognitive Neurology, University College London 2018 SPW8 software from http://www.fil.ion.ucl.ac.uk/spm/  with internet addresses http://web.archive.org/web/20180507050122/ and http://www.fhttp://web.archive.org/web/20180319113110/http://www.fil.ion.ucl.ac.uk/spm/software/spm8/ ), Serwadda et al. (2015 IEEE 7th Internat. Conf. Biometrics Theory Applications and Systems pages 1-7; Pub.Date 2015) and Han (2012 Data Mining Concepts and Techniques 3rd Edition, Morgan Kaufmann Publication, 740 pages) as applied to claims 1-5, 7-8, 10 and 12.
Bestelmeyer, Wellcome Trust Center for Neuroimaging, Serwadda and Han teach a system as set forth above.
Regarding claim 6, Bestelmeyer does not teach the plurality of signals comprise the same type of signal as in claim 6. However, Serwadda teaches using only the BOLD data for assess the brain activity (p.4 col.1 1st ¶ the raw light intensity dataset was preprocessed to generate changes in oxyhemoglobin, deoxyhemoglobin, and total hemoglobin. All subsequent analysis in this paper is based on the changes in oxyhemoglobin (ΔHbO) which were obtained while users undertook the addition task (see Section 4.1 for details of the tasks)”) teaching the plurality of signals comprise the same type of signal as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Bestelmeyer, Wellcome Trust Center for Neuroimaging, Serwadda and Han with the plurality of signals comprise the same type of signal, since one of ordinary skill in the art would recognize that using the brain activity characteristics based on the BOLD data with the changes in oxyhemoglobin (ΔHbO) to provide biometric characterization of the subject was known in the art as taught by Serwadda. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Serwadda and Bestelmeyer teach the fMRI with acquiring BOLD signal data. The motivation would have been to ideally provide a biometric characterization of the subject based on the brain activity of the subject as suggested by Serwadda (abstract).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bestelmeyer et al. (2014 J. Neurosci. 34:8098-8105; Pub.Date 2014) with the evidential references Wellcome Trust Center for Neuroimaging (Department of Cognitive Neurology, University College London 2018 SPW8 software from http://www.fil.ion.ucl.ac.uk/spm/  with internet addresses http://web.archive.org/web/20180507050122/ and http://www.fhttp://web.archive.org/web/20180319113110/http://www.fil.ion.ucl.ac.uk/spm/software/spm8/ ), Serwadda et al. (2015 IEEE 7th Internat. Conf. Biometrics Theory Applications and Systems pages 1-7; Pub.Date 2015) and Han (2012 Data Mining Concepts and Techniques 3rd Edition, Morgan Kaufmann Publication, 740 pages) as applied to claims 1-8, 10 and 12 and further in view of Hawezi (2015 PhD Thesis NeuroScience Nottingham University UK, 184 pages; Pub.Date 2015).
Bestelmeyer, Wellcome Trust Center for Neuroimaging, Serwadda and Han teach a system as set forth above.
Bestelmeyer, Wellcome Trust Center for Neuroimaging, Serwadda and Han do not specifically teach the maximum value is derived from the Circle of Willis or Vein of Galen, and wherein the minimum value is derived from the Sagittal Sinus or Middle Cerebral Artery (MCA) as in claim 9.
Bestelmeyer, Serwadda and Han do not specifically teach the maximum value is the mean of resting BOLD values from a first subset of voxels in the Circle of Willis or Vein of Galen, and wherein the minimum value is the mean of resting BOLD values from a second subset of voxels in the Sagittal Sinus or MCA as in claim 11.
However, Hawezi teaches within the same field of endeavor of fMRI and BOLD imaging of the cerebral tissue (Title, abstract and p.37-40) that the circle of Willis is receiving blood from afferent arteries (p.23 last ¶ “The afferent arteries, namely the internal carotid (ICA) and vertebral arteries (VA), are those arteries that supply blood to the circle”) therefore receiving blood loaded at maximum oxygen from the pulsing heart, therefore presenting the maximum level of oxyhemoglobin within the cycle of Willis. Hawezi teaches also that the blood is transported from the circle of Willis to the brain tissue with the efferent arteries such the MCA (p.23 las ¶ “The efferent arteries take blood from the circle to the brain and they can be divided into the anterior, middle and posterior cerebral arteries (ACA, MCA, and PCA)”) for the delivery the oxygenated blood to provide the oxygen to the active tissue which is consuming the oxygen from the blood, therefore lowering the oxyhemoglobin level to it minimum after perfusing the cerebral tissue therefore Hawezi teaches that the maximum level of oxyhemoglobin (HbO) exists at the circle of Willis and the minimum of oxyhemoglobin (HbO) exists at the MCA with the blood flow being pulsed from the heart pulse therefore timely fluctuating and since Bestelmeyer, Serwadda and Han teach the measurements of the maximum and minimum of oxyhemoglobin for the purpose of applying the min-max normalization, Hawezi teaches the maximum value is derived from the Circle of Willis or Vein of Galen, and wherein the minimum value is derived from the Sagittal Sinus or Middle Cerebral Artery (MCA) as claimed in claim 9 which reads also on the maximum value is the mean of resting BOLD values from a first subset of voxels in the Circle of Willis or Vein of Galen, and wherein the minimum value is the mean of resting BOLD values from a second subset of voxels in the Sagittal Sinus or MCA as claimed in claim 11 when time averaging is considered a well-known, conventional and routine technique to characterize a time fluctuating parameter such as the oxyhemoglobin level in blood as BOLD due to the pulse of the blood within the arteries as performed by Serwadda (p.4 col.1 1st ¶ “mean of the first 10 points...”) and since Serwadda teaches also the determination of the BOLD values for patient being at rest as a control for biometric analysis (p.3 col.1 4th ¶ “The third mental task was called Controlled Rest. Participants were told to relax and clear their minds during this task. The controlled rest task was included in order to determine if it was possible to identify participants during their resting state”).  
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Bestelmeyer, Wellcome Trust Center for Neuroimaging, Serwadda and Han with the maximum value is the mean of resting BOLD values from a first subset of voxels in the Circle of Willis or Vein of Galen, and wherein the minimum value is the mean of resting BOLD values from a second subset of voxels in the Sagittal Sinus or MCA as for claim11 reading also on the maximum value is derived from the Circle of Willis or Vein of Galen, and wherein the minimum value is derived from the Sagittal Sinus or Middle Cerebral Artery (MCA) as in claim 9,  since one of ordinary skill in the art would recognize that physiologically the oxyhemoglobin level would be at its highest level in the circle of Willis and at its lowest in the MCA as taught by Hawezi and since perfoming averaging of data was known in the art as taught by Serwadda and since performing the test with subject being at rest was also known in the art as taught by Serwadda.  One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hawezi and Serwadda and Bestelmeyer teach the fMRI with acquiring BOLD signal data. The motivation would have been to ideally provide a biometric characterization of the subject based on the brain activity of the subject as suggested by Serwadda (abstract) using appropriate experimental and analytical conditions, as suggested by Hawezi (p.23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793